Case 1:20-cv-03053-RMB-AMD Document 16-13 Filed 07/13/20 Page 1 of 3 PageID: 268




       EXHIBIT 11
 Case 1:20-cv-03053-RMB-AMD Document 16-13 Filed 07/13/20 Page 2 of 3 PageID: 269
Wells Fargo Bank, N.A. v. Fraze, Slip Copy (2020)


                                                                    a claim to relief that is plausible on its face. See Ashcroft v.
                                                                    Iqbal, 556 U.S. 662, 678 (2009) (citations omitted).
                  2020 WL 1615866
    Only the Westlaw citation is currently available.
                                                                    The following facts asserted in the pleadings are, in the
    United States District Court, D. Massachusetts.
                                                                    absence of opposition, undisputed:
              WELLS FARGO BANK, N.A.
               and Orlans PC, Plaintiffs,                           Fraze purchased the property in 2008. In January 2009,
                          v.                                        Fraze granted a mortgage to a creditor in the amount of
                                                                    $220,144.00, which mortgage was later assigned to Wells
            Thomas FRAZE et al., Defendants.
                                                                    Fargo. In January 2017, the property was sold by Wells Fargo
            CIVIL ACTION NO. 19-10499-GAO                           at a foreclosure auction for $199,000.00. After Wells Fargo’s
                           |                                        lien was extinguished by application of the proceeds, there
                   Filed 04/02/2020                                 was a surplus remaining of $15,456.93.

Attorneys and Law Firms                                             Under Massachusetts law, junior lienholders get an “equitable
                                                                    lien” to the surplus proceeds of a foreclosure sale by a senior
Jamie M. Welch, Orlans PC, Waltham, MA, for Plaintiffs.             mortgagee. Perry v. Blum, 629 F.3d 1, 14–15 (1st Cir. 2010)
                                                                    (citing First Colonial Bank for Sav. v. Bergeron, 646 N.E.2d
Rachel Goldstein, Raquelle L. Kaye, United States Attorney's
                                                                    758, 759 (Mass. App. Ct. 1995)). As a junior mortgagee, HUD
Office MA, Boston, MA, for Defendants.
                                                                    was presumptively entitled to the surplus.

                                                                    The United States argues that judgment on the pleadings in
                  OPINION AND ORDER
                                                                    its favor is appropriate because HUD’s claim to the surplus
O’TOOLE, S.D.J.                                                     funds is superior to the equity redemption interest claimed by
                                                                    Fraze and that interest in the surplus funds is unaltered by
 *1 Wells Fargo Bank, N.A. and its attorney Orlans PC               HUD’s filing in 2017 of a notice of discharge of Fraze’s debt
filed this interpleader action seeking a determination as to        required under a particular regulation of the Internal Revenue
the respective rights of the defendants, Thomas Fraze and           Service. In April 2017, after the foreclosure sale, HUD sent
the United States of America, 1 to surplus funds totaling           Fraze an IRS Form 1099-C, titled “Cancellation of Debt,”
$15,456.93 derived from a foreclosure sale of certain real          for the tax year 2017, indicating that HUD had discharged
property in Framingham, Massachusetts. Fraze is the former          Fraze’s debt in the amount of $59,965.62. (Fraze’s Answer,
owner and mortgagor of the property. The United States              Countercl. and Cross-Cl., Ex. B (dkt. no. 4-1).) Fraze assserts
Department of Housing and Urban Development held a                  in his cross-claim that HUD’s issuance of the IRS Form 1099-
second mortgage on the property, subordinate to the first           C effectively operated to discharge the debt he owed to HUD.
mortgage held by Wells Fargo. Both Fraze and the United             Consequently, he asserts, he is the sole appropriate recipient
States filed answers claiming entitlement to the full surplus       of the surplus funds. The legal effect of a HUD’s issuance of
funds. Fraze also asserted a counterclaim against the plaintiffs    the Form 1099-C presents an issue of first impression in the
and a cross-claim against the United States. The United States      First Circuit.
has moved for judgment on the pleadings. See Fed. R. Civ.
P. 12(c). Although Fraze has appeared in this case and has           *2 The filing of a Form 1099-C is required by the following
been served with the motion, he has not filed any opposition.       IRS regulation:
Consequently, the United States’ motion stands unopposed.
For the reasons outlined below, the United States’ motion is
GRANTED.                                                                         [A]ny applicable entity ... that
                                                                                 discharges an indebtedness of any
A Rule 12(c) motion for judgment on the pleadings “is treated                    person ... of at least $600 during a
much like a Rule 12(b)(6) motion to dismiss.” Pérez-Acevedo                      calendar year must file an information
v. Rivero-Cubano, 520 F.3d 26, 29 (1st Cir. 2008). The Court                     return on Form 1099–C with the
takes as true all well-pled factual allegations, which must state                Internal Revenue Service. Solely for



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
 Case 1:20-cv-03053-RMB-AMD Document 16-13 Filed 07/13/20 Page 3 of 3 PageID: 270
Wells Fargo Bank, N.A. v. Fraze, Slip Copy (2020)




                                                                        This view comports with a majority of courts that have
             purposes of the reporting requirements                     considered the significance of the filing of Form 1099-C and
             of section 6050P and this section, a                       have held that the Form 1099-C itself does not operate to
             discharge of indebtedness is deemed                        legally discharge or otherwise cancel the underlying debt, but
             to have occurred ... if and only if                        rather is simply the fulfillment of a reporting requirement
             there has occurred an identifiable                         to the IRS. See F.D.I.C v. Cashion, 720 F.3d 169, 178 (4th
             event described in paragraph (b)                           Cir. 2013) (finding that the “approach taken by a majority of
             (2) of this section, whether or not                        the courts to consider the matter ultimately more persuasive.
             an actual discharge of indebtedness                        That analysis relies principally on the language of the IRS
             has occurred on or before the date
                                                                        regulations and the purpose of a Form 1099–C.”). 2 Without
             on which the identifiable event has
                                                                        evidence of an actual discharge of the HUD debt, the United
             occurred.
                                                                        States stands as the junior lienholder of record, has an
                                                                        equitable lien against the surplus funds, and thus holds a
                                                                        superior interest to Fraze.
26 C.F.R. § 1.6050P–1(a) (emphasis added). The identifiable
event which led to HUD’s issuance of this Form 1099-C was               For these reasons, the Motion for Judgment on the Pleadings
“[a] discharge of indebtedness pursuant to a decision by the            (dkt. no. 17) is GRANTED. Judgment shall be entered
creditor, or the application of a defined policy of the creditor,       declaring the United States to be the proper recipient of the
to discontinue collection activity and discharge debt.” 26              funds.
C.F.R. § 1.6050P–1(b)(2)(i)(G).
                                                                        It is SO ORDERED.
Based on the pleadings, and without a response to the contrary
from Fraze, it appears that the Form 1099-C was filed to
conform with IRS regulations, in satisfaction of a reporting            All Citations
requirement for tax purposes that arose regardless of whether
“an actual discharge of indebtedness [had] occurred.” There             Slip Copy, 2020 WL 1615866
is no other evidence offered that HUD “actually” cancelled or
discharged Fraze’s debt.


Footnotes
1       Plaintiffs named Ben Carson, Secretary of Department of Housing and Urban Development (“HUD”), as a defendant but
        the United States is the only proper party pursuant to 28 U.S.C. § 2410(a). The United States’ request to be substituted
        for HUD and the Secretary of HUD has been granted.
2       Other courts have similarly held that a Form 1099-C does not operate itself to discharge or cancel a debt. See, e.g.,
        Walker v. Ocwen Loan Servicing, LLC, No. CV 16-9157, 2017 WL 2957933, at *3 (D.N.J. July 11, 2017); United States v.
        Reed, No. 3:09-CV-210, 2010 WL 3656001, at *2 (E.D. Tenn. Sept. 14, 2010); In re Zilka, 407 B.R. 684, 687–92 (Bankr.
        W. D. Pa. 2009).


End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
